Citation Nr: 1225174	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  05-37 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of cold injury, right hand. 

2.  Entitlement to a disability rating in excess of 10 percent for residuals of cold injury, left hand.

3.  Entitlement to a disability rating in excess of 30 percent for residuals of cold injury, right lower extremity.

4.  Entitlement to a disability rating in excess of 30 percent for residuals of cold injury, left lower extremity.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to October 1970. 

This appeal comes before the Board of Veterans' Appeal (Board) from a March 2010 Order of the U.S. Court of Appeals for Veterans Claims (Court).  

In an August 2006 rating decision, increased ratings for right and left hand cold injuries as well as entitlement to a TDIU were denied.  The Veteran perfected an appeal.  He also presented testimony at a hearing at the RO on February 2006 which pertained to the TDIU issue.  

In an October 2008 decision, the Board denied all the issue on appeal.  Pursuant to a Joint Motion for Remand (Joint Motion), the Board's decision as to the increased ratings issues only was vacated by the Court via a March 2009 Order and remanded back to the Board for additional action.  The issue of a TDIU was not appealed.  

In a May 2009 decision, the Board again denied entitlement to ratings in excess of 10 percent for residuals of cold injury to the right and left hands.  The Veteran again appealed the Board's decision to the Court.  Following the submission of a Joint Motion, the Court entered an Order on March 18, 2010 that vacated the Board's May 2009 decision and remanded the claims for compliance with the instructions in the Joint Motion.  In June 2010, the Board remanded this case.  

Thereafter, in a March 2011 rating decision, increased ratings for cold injuries of the right and left lower extremities was denied as well as entitlement to a TDIU (as a new claim for that benefit).  The Veteran also perfected an appeal as to those issues.


FINDINGS OF FACT

1.  The Veteran's right and right hand cold injuries result in claimed arthralgia, numbness, and cold sensitivity, but do not cause tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities.

2.  The Veteran's right foot cold injuries result in claimed arthralgia and cold sensitivity, as well as nail abnormalities, and locally impaired sensation of the right lower extremity, but have not resulted in any amputations of toes, squamous cell carcinoma, Raynaud's phenomenon, muscle atrophy, or other abnormality, and have not caused any hospitalization nor marked interference with employment.

3.  The Veteran's left foot cold injuries result in claimed arthralgia and cold sensitivity, as well as numbness and nail abnormalities, but have not resulted in any amputations of toes, squamous cell carcinoma, Raynaud's phenomenon, muscle atrophy, or other abnormality, and have not caused any hospitalization or marked interference with employment.

4.  The Veteran's service-connected disabilities do not prevent him from obtaining and maintaining substantially gainful employment


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for residuals of cold injury to the right hand are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.104, Part 4, Diagnostic Code 7122, 20.1303 (2011). 

2.  The criteria for a disability rating in excess of 10 percent for residuals of cold injury to the left hand are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.104, Part 4, Diagnostic Code 7122, 20.1303 (2011). 

3.  The criteria for a disability rating in excess of 30 percent for residuals of cold injury to the right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.104, Part 4, Diagnostic Code 7122 (2011). 

4.  The criteria for a disability rating in excess of 30 percent for residuals of cold injury to the left lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.104, Part 4, Diagnostic Code 7122 (2011). 

5.  The criteria are not met for a TDIU.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  This notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has made clear that VCAA notice errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of establishing there is a VCAA notice error and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The notice requirements under 38 U.S.C.A. § 5103 underwent significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VCAA letters were sent to the Veteran in June 2006 and November 2010.  The letter indicated the type of evidence and information needed to substantiate the claims and apprised the Veteran of the Veteran's and VA's respective responsibilities in obtaining this supporting evidence.  The letters also complied with Dingess.

Regarding the duty to assist, the Veteran's pertinent medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Social Security Administration records could not be obtained.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  There is no objective evidence indicating that there has been a material change in the service-connected disability since the Veteran was last examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The record contains VA examination reports which are thorough and supported by the record.  These examinations are adequate as the claims file was reviewed, the examiners reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In fact, the case was remanded by the Board for additional VA examinations which, as noted, are adequate.  Therefore, the examinations in this case are adequate upon which to base a decision.  The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.  Furthermore, in obtaining the additional VA examinations, the Board is now satisfied there was substantial compliance with the Board's remand directives.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased-rating claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that veteran had disability "at some point during the processing of his claim," satisfied service connection requirement for manifestation of current disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims ("the Court") found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  Accordingly, it was held that ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case, there has not been a material change in the disability level and uniform ratings are warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Diagnostic Code 7122 governs the ratings for cold injury residuals.  38 C.F.R. § 4.104 (diseases of the cardiovascular system).  

Under Diagnostic Code 7122, cold injury residuals are assigned a 10 percent rating for arthralgia or other pain, numbness, or cold sensitivity.  A 20 percent rating is assigned for arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  A maximum rating of 30 percent rating is assigned for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis). 

Note (1) to Diagnostic Code 7122 provides that amputations of fingers or toes are to be rated separately, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy are to be rated under other diagnostic codes.  Other disabilities that have been diagnosed as the residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., are to be rated separately, unless they are used to support a rating under Diagnostic Code 7122.

Note (2) to Diagnostic Code 7122 provides that each affected part (e.g. hand, foot, ear, nose) is to be separately rated and combined in accordance with 38 C.F.R. §§ 4.25, 4.26.

A 10 percent rating is currently assigned to each of the Veteran's disabilities of cold injury residuals of the hand.  A 30 percent rating is currently assigned to each of the Veteran's disabilities of cold injury residuals of the lower extremity.  

Hands

The Veteran testified at a personal hearing in February 2006.  Although this hearing pertained to another issue (the original TDIU claim which is no longer on appeal, although a new TDIU claim is on appeal), he provided information as to that status of his hands.  At that time, the Veteran indicated that he had hand problems, he stated that his hand disabilities results in problems at his job as a painter, particularly with cold weathers and the necessity of needing to grip and use fine motor movements.  He stated that he had problems gripping, lifting, and holding a brush.  Therefore, he terminated employment.  He also related that when he was working, he would get ready by soaking his hands for 5-10 minutes in hot water, especially in the winter, so he could feel them.  

With regard to the hands, the Veteran has been afforded several VA examinations.  In February 2006, the Veteran was examined.  He reported that he had been using body lotion and hot water for treatment.  There were no amputations or tissue loss, no Raynaud's syndrome, no hyperhidrosis, and no chronic pain resembling causalgia or reflex sympathetic dystrophy.  He indicated that he had very bad cold sensitization, numbness, burning, paresthesias, stiffness, some sleep disturbance when his hands were not covered, and a cold feeling during all seasons.  There were no scarring, disturbances of nail growth, skin cancer, limitation of motion, edema, change of skin color, or excess sweating.  He had sharp and burning pain aggravated by cold weather.  Physical examination revealed that all peripheral pulses were palpable.  There was no peripheral edema.  Skin color and temperature were normal.  There was no atrophy.  The skin was dry.  There was no scarring.  All peripheral reflexes were 1+ and equal bilaterally.  There were subjective complaints of pain and numbness.  Pinprick, touch, vibration, and position sensation were all intact.  There was no muscle weakness or atrophy.  There was no stiffness on examination nor any deformity or swelling of the joints.  In addition, there was no pain on manipulation of the joints.  There was no loss of tissue, digits, or affected parts.  A Doppler study was not needed.  There was no evidence of vascular insufficiency such as edema or hair loss.  There was no evidence of Raynaud's phenomenon.  He exhibited good capillary refill.  X-rays were also taken.  The diagnosis was cold injury exposure with residuals.  

In March 2006 a peripheral nerves examination was conducted.  At that time, the Veteran also reported having a weak grip in both hands.  He had been wearing wrist splints for the past two years and had trouble with his buttons, but could tie his shoes.  He reported that he was unable to cut his meat.  On examination, he complained of pain in his wrists.  Sensory was intact to fine touch, vibration, and position.  There was a subjective decrease to temperature sensation on the right side.  There were no trophic changes to the skin or nails, no allodyna, and Tinel's sign was sent.  X-rays of the hands were normal.  Nerve conduction studies dated in 2003 showed that he Veteran had bilateral carpal tunnel syndrome.  Otherwise, distal latencies and conduction velocities were normal.  The Veteran had prematurely ended that test due to pain.  The examiner opined that the Veteran's weakness could not be related to his cold injury because it was too diffuse, there were no signs of atrophy or trophic changes, and effort appeared poor.  His current examination was not consistent with mononeuropathies.  His right sided sensory loss was not consistent with frostbite neuropathy due to the hemibody quality and distribution far beyond affected parts.  There were no convincing signs of neuropathic pain.  It was noted that during a flare-up, DeLuca factors could be affected, but the examiner could not be specific without resorting to mere speculation.  The Veteran refused to perform electromyography (EMG) testing.  

In March 2007 the Veteran was afforded a VA neurological examination.  At that time, the Veteran reported that his hands felt cold, he had numbness in his fingertips, and that his hands ached.  He indicated that he had trouble fastening buttons or laces, writing, and cutting meat.  Sensory and motor examinations were normal.  The examiner indicated that the Veteran had no motor or sensory deficits and was not unemployable.  On the VA joint examination, the Veteran made complaints of his hands aching with loss of strength.  He reported that they got cold very easily and that he could not stand cold weather.  He stated that he occasionally got numbness and tingling in his hands.  He did not have flare-ups.  Examination revealed no gross abnormalities.  He had good distal pulses and was able to fully extend and flex the fingers.  Range of motion was normal.  Repetitive motion had no effect.  There was a little numbness on the index finger and long fingers compared to the little finger.  There was no atrophy of thenar musculature.  Phalen and Tinel test were negative.  Pulses were good.  X-rays showed slight narrowing of the joint space in the proximal interphalangeal and distal interphalangeal joints.  The impression was mild osteoarthritis.  The examiner stated that he did not believe that the cold injuries were responsible for the arthritis.  He stated that it was not unusual to see these x-ray changes in 56 year old males who worked with their hands most of their lives.  He did not seem to have carpal tunnel on the examination, but there was a little bit of subjective numbness or medial nerve distributions on the right.  There was no evidence of gout.  The examiner stated that based on the evaluation today there was no objective evidence that the cold injury of the hands and feet would make him unable to do any type of work or gainful employment.  The examiner could not estimate DeLuca factors without resorting to mere speculation.  

In September 2010 the Veteran was afforded two VA examinations.  The first VA examination reflected complaints from the Veteran of intermittent numbness in the fingers and palms of the hands with intermittent paresthesias in the fingertips.  The Veteran related that he had aching pain in the hands and wrists and burning in the cuticles.  He stated that he had cold sensitivity and the pain would get worse.  He said that his fingers turned white in the cold.  He had arthralgias in the hands.  He denied any tissue loss, hyperhidrosis, or nail abnormality other than some brittleness of the nails when they would get long.  He described intermittent trouble with buttons or picking up small objects.  He was able to manage laces.  He used urea lotion to help ease the pain.  Physical examination revealed normal strength of 5/5 with normal tone, bulk, and dexterity.  Sensory was hyperpathic and allodynic to temperature and pin prick in the hands and forearms.  Reflexes were trace to 1+ and equal.  The skin was warm and dry.  Pulses were 2+ and equal with good capillary refill.  Skin was normal with the exception of small scaly patches on the backs of the hands.  The nails were normal and hair distribution was normal.  The examiner stated that by history, the Veteran had Raynaud's syndrome involving the hands in cold weather.  The Veteran had neuropathic pain in the hands, likely related to cold injury.  No sensory loss was detected.  There were also no skin or integumentary changes.  

On the other examination, the Veteran related that he had tingling, pain, and numbness in his hands which would come and go.  It did not happen every day unless it was winter time.  He said that the pain might last all day.  The Veteran related that during the winter time, he had symptoms 25 out of 30 days.  At best, he had symptoms from 2 to 7 days during the summer time.  When he had symptoms, he could not use utensils or kitchen equipment.  If the Veteran put his hands in cold water, this precipitated the hand pain, so he avoided that.  He did all of his activities of daily living unassisted.  He used no assistive devices except lavatory hand rails and he did not use twist knobs.  The Veteran reported that he took aspirin for pain; however, he denied flare-ups.  The Veteran was formerly a painter, but indicated that he was no longer able to do that job.  Physical examination revealed that the nails were normal and there were no deformities or angulation.  There was also no abnormality of rotation or position of the hands.  The Veteran made a normal fist with his palm able to touch the fingertips.  Palpation of the joints revealed only subjective complaints.  Finger spread was normal with resistance.  There was no atrophy.  The temperature of the hands was normal.  There was no atrophy and the Veteran was neurovascularly intact.  There was no loss of digits.  The examiner indicated that x-ray findings were minimal and he could not make a diagnosis of arthritis.  Moreover, the examiner indicated that the degenerative changes were age related.  The impression was arthralgia and cold injuries of the hands.  The examiner indicated that gout and carpal tunnel syndrome of the hands were not confirmed.  The examiner further commented that the Veteran's hand pain only began 7-8 years after the cold injuries.  There were no cystic changes and there was an absence of cold changes on x-rays and there was no loss of any part of the fingers.  

In December 2010 the Veteran was examined.  On that examination, the Veteran related that he stopped working years ago due to a back injury.  The Veteran exhibited normal motor strength with normal tone, bulk, dexterity, and coordination.  Sensory was intact to vibration.  Temperature sense was hyper sensitive and hyperpathic in the hands.  There was no allodynia to fine touch.  Reflexes were 1-2+ and equal.  Pulses were full and equal with good capillary refill.  The skin was warm, dry, and normal in color and consistency.  Despite the cold weather, there was no evidence of Raynaud's phenomenon.  The Veteran's fingernails were normal in consistency and shape.  The examiner indicated that the Veteran had no motor deficits related to cold injury.  He had hyperpathia and some degree of allodynia to cold, but no detectable sensory loss.  The examiner noted that this could be due to neuropathy from the cold injury or from diabetes and the examiner could not state which one.  On the current examination, the hands were warm despite the cold weather.  Assuming the hypersensitivity to cold as related to cold injury, it was noted that the Veteran would have difficulty working outside in the winter, but not in the warmer weather.  In addition, there were no deficits or problems that would preclude indoor or sedentary occupations.  

In February 2012 the Veteran was examined by VA.  The examiner noted that the Veteran had been employed in physical labor for a long period of time after he separated from service.  The Veteran indicated that he had retired in 2002-2003 after working as a self-employed painter for 10-15 years.  He stated that he stopped working due to bone disease in his back and hips as well as circulation problems of cold disease in the hands and feet.  In sum, the examiner noted that the Veteran had been assessed for treatment of a low back degenerative joint disease and facet arthropathy, carpal tunnel syndrome, osteoarthritis of the knees, and a torn rotator cuff.  It was noted that historically, the Veteran did not complained of cold injury residuals for many years and his complaints of having had his extremities turn blue was not physiologic and consistent with the record which did not show any skin desquamation requiring skin grafts and since the Veteran was able to return to his military duties one week after the cold injury occurred.  The examiner noted that the physical findings were similar to those previously noted with no significant residuals functional debility secondary to the cold injury.  The examiner opined that the Veteran was not prevented from maintaining gainful employment.  

The Veteran was afforded another examination in March 2012.  The examiner noted that the Veteran was right hand dominant.  The right and left hands had arthralgia or other pain as well as numbness.  The examiner did not check the boxes on the examination report that indicated that the Veteran had cold sensitivity, tissue loss, color changes, hyperhidrosis, locally impaired sensation, and/or nail abnormalities.  He indicated that the Veteran only had arthralgia or other pain and numbness.  The Veteran described constant aching pain in the hands which got worse in cold weather or the heat of the day.  He also reported intermittent numbness of the fingertips.  On physical examination, motor function was not impaired.  Sensory was intact.  Reflexes were trace to 1+ and equal.  The hands were warm with normal skin, nails, and hair distribution.  Pulses were full and equal with good capillary refill.  The Veteran had mild degenerative joint disease, but this was unlikely related to the cold injury and, rather, a normal pattern for working individuals.  There was no evidence of Raynaud's on the current examination.  The examiner indicated that if there was Raynaud's syndrome, it would limit the Veteran's ability to work outdoors in any occupation.  However, the examiner felt that the Veteran would not be painting outdoor in cold weather due to the requirements for pain adherence and curing.  He would not, however, be limited in his abilities for an indoor occupation.  

In order for a higher rating to be warranted, the evidence would need to reflect arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  In this case, the Veteran has reported numbness and cold sensitivity.  In addition, arthralgia has been diagnosed.  The many examinations do not reflect the following symptoms as being associated with the cold injury to the hands: tissue loss, nail abnormalities, color changes, hyperhidrosis, or x-ray abnormalities (which have been attributed to other sources and not to cold injury).  The Veteran has exhibited hyperpathia and some degree of allodynia to cold.  However, on every examination, even with the findings of hyperpathia and allodynia, there was no detectable sensory loss or sensory deficits with the exception of minimal findings on one examination of a little numbness on the index finger and long fingers compared to the little finger.  Further, his motor functioning was intact on all examinations.  The examinations have been generally consistent in their findings.  

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  The Veteran is competent to report pain, numbness, tingling, burning, and similar symptoms, as he has done during the course of the appeal and in making reports to VA examiners.  However, the Veteran is not competent to provide evidence as to complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In this case, the Veteran can competently report subjective symptoms.  However, the Board also finds competent the medical testing regarding sensory and motor deficits which have been repeatedly performed during the VA examinations and which uniformly yielded findings of no sensory or motor deficits.  Further, and significantly, the Board finds that although the Veteran is capable of competent testimony regarding symptoms he can experience with his senses, the Veteran is not credible in his reports of the high level of severity of his cold injury of the hands symptoms.  The examiners, on the other hand, are credible as they objectively reported the clinical findings as assessed on objective testing.  

The Veteran testified at the February 2006 personal hearing that especially in winter he must soak his hands in the sink for 5 or 10 minutes so he can feel them to make sure that he could do what he needed to.  He noted that he could not paint without the feeling of touch.  He indicated that he had problems with gripping, lifting, and holding a brush.  He also testified that because he cannot feel his hands, he has burned his hands while cooking.  The Veteran told examiners that he has problems fastening his clothing, using kitchen utensils, and writing, among other issues.  However, the Board finds that the Veteran's description of subjective symptoms is not as credible as the consistent objective evidence indicating that the Veteran has no sensory deficits or motor deficits.  Other than the Veteran's subjective reports, the objective testing and uniformly and consistently demonstrated no support for the high level of reported symptoms.  The Veteran's hands generally appear normal and function normally, and the clinical findings reveal few positive findings.  

In February 2006, all peripheral pulses were palpable; there was no peripheral edema, skin color and temperature were normal and there was no atrophy.  The skin was dry and there was no scarring.  All peripheral reflexes were 1+ and equal bilaterally.  Pinprick, touch, vibration, and position sensation were all intact.  There was no muscle weakness or atrophy.  There was no stiffness on examination nor any deformity or swelling of the joints.  In addition, there was no pain on manipulation of the joints.  There was no loss of tissue, digits, or affected parts.  There was no evidence of vascular insufficiency such as edema or hair loss.  There was no evidence of Raynaud's phenomenon.  The Veteran exhibited good capillary refill.  In other words, the findings did not reveal positive objective symptoms.

Likewise, on the March 2006 peripheral nerves examination, although the Veteran reported having a weak grip and problems buttoning, sensory examination was intact to fine touch, vibration, and position.  There were no trophic changes to the skin or nails, no allodyna.  The examiner opined, as previously noted, that the Veteran's weakness could not be related to his cold injury.  Again, the March 2007 examinations yielded normal sensory and motor examinations with the exception of a little numbness on the index finger and long fingers compared to the little finger.  .Arthritis was not attributed to the cold injuries. 

The two September 2010 examinations revealed normal strength of 5/5 with normal tone, bulk, and dexterity.  Sensory was hyperpathic and allodynic to temperature and pin prick in the hands and forearms.  However no sensory loss was detected.  Reflexes were trace to 1+ and equal.  The skin was warm and dry.  Pulses were 2+ and equal with good capillary refill.  Skin was normal with the exception of small scaly patches on the backs of the hands.  The nails were normal and hair distribution was normal.  There were also no skin or integumentary changes.  The Veteran made a normal fist with his palm able to touch the fingertips.  Palpation of the joints revealed only subjective complaints.  Finger spread was normal with resistance.  There was no atrophy.  The temperature of the hands was normal.  The Veteran was neurovascularly intact.  There was no loss of digits.  There were no cystic changes and there was an absence of cold changes on x-rays and there was no loss of any part of the fingers.  Thus, again, despite the Veteran's complaints, his objective testing did not support a finding of any significant impairment.  

Further, on the December 2010 examination, the Veteran exhibited normal motor strength with normal tone, bulk, dexterity, and coordination.  Sensory was intact to vibration.  Temperature sense was hyper sensitive and hyperpathic in the hands, but there was no allodynia to fine touch.  Reflexes were 1-2+ and equal.  Pulses were full and equal with good capillary refill.  The skin was warm, dry, and normal in color and consistency.  The Veteran's fingernails were normal and he had no motor deficits related to cold injury.  He had hyperpathia and some degree of allodynia to cold, but no detectable sensory loss.  

The two 2012 examination continued to show no significant findings.  The February 2012 examiner stated that there were no significant residuals reflecting functional debility secondary to the cold injury.  The subsequent March 2012 physical examination once again demonstrated unimpaired motor function.  Sensory examination was normal.  In particular, despite the Veteran's reports of having cold hands, his hands were warm with normal skin, nails, and hair distribution.  Pulses were full and equal with good capillary refill.  The Veteran had mild degenerative joint disease, but this was unlikely related to the cold injury and, rather, a normal pattern for working individuals.  There was no evidence of Raynaud's on the current examination.  The examiner had the choice of stating that that the Veteran had "arthralgia or other pain, cold sensitivity, numbness, tissue loss, color changes, hyperhidrosis, locally impaired sensation, and nail abnormalities.  He indicated that the Veteran only had arthralgia or other pain and numbness.  

In sum, the Veteran was examined numerous times, including when the weather was cold.  He did not exhibit problems with gripping, lifting, and fine movements, as he had stated.  There was no limitation of motion.  His motor functioning was intact.  He has reported numbness and has been rated based on having reports of numbness.  However, his sensory examinations yielded no deficits and he refused an EMG.  Further, the hands did not exhibit color or temperature changes.  No examiner has attributed the Veteran's degenerative changes to his cold injuries, but rather to other causes, including on the most recent 2012 examination which had the benefit of a review of the prior examinations and the Veteran's current contentions.  Here, the only objective evidence in favor of an increased rating is one examiner's statement that there was a little numbness on the index finger and long finger compared to the little finger and the Veteran's subjective statements about the feeling in his hands.  That finding of numbness merely supports a 10 percent rating rather than establishing that the Veteran has locally-impaired sensation of the hands, especially in light of the credible, internally-consistent objective evidence of several examiners indicating that there was no locally-impaired sensation of the hands.  

A higher rating requires tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions or osteoarthritis).  As noted, the Veteran does not have any of these criteria, attributable to his cold injury.  The Veteran complains that VA fails to apply the law uniformly because another Veteran was granted a 20 percent rating for each of his disabilities of cold injury residuals of the hand, whereas he was denied an increased rating.  He argues that on the basis of a November 2005 decision of the Board, he should be granted an increased rating.  First, the regulations make clear that decisions of the Board are not binding as to other Veterans. 38 C.F.R. § 20.130.  Previously-issued Board decisions will be considered binding only with regard to the specific case decided. 38 C.F.R. § 20.1303.  Prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to one another, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law.  38 C.F.R. § 20.1303.

In any event, the facts on this record are not very similar to the facts in the November 2005 Board decision relied upon by the Veteran.  Both Veterans complain of more than one of the symptoms that warrant a 10 percent rating (arthralgia, or other pain, numbness, and cold sensitivity).  As discussed above, however, the facts in this record do not establish that the Veteran's residuals of cold injury disabilities are manifest by one of the "additional" symptoms (tissue loss, nail abnormalities, color changes, hyperhidrosis, locally impaired sensation, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis)) listed in Diagnostic Code 7122 that must be present to warrant a higher rating.  Yet, the Veteran in the November 2005 Board decision established by credible evidence that his disability was manifest by a darkening of the color in his fingers when the weather was cold.  Since there was credible evidence establishing one of the "additional" symptoms (color changes) that warrants a 20 percent rating, the Veteran in the November 2005 Board decision was granted an increased rating to 20 percent.  VA is thus not treating similarly situated Veterans differently; it is applying the schedular rating criteria against the credible evidence in each record to reach a decision based on the unique facts of each case.

The notes following Diagnostic Code 7122 provide that other disabilities that have been diagnosed as the residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., should be separately evaluated unless they are used to support an evaluation under Diagnostic Code 7122.  38 C.F.R. § 4.104, Diagnostic Code 7122, Note (1).  Here, currently, the Veteran has not been diagnosed with any other disabilities that are the residual effects of cold injury.  Although there have been some notations of a history of Raynaud's phenomenon, it was confirmed on the last examination that he does not have Raynaud's phenomenon.  Thus, no other diagnostic codes need be analyzed with respect to the evaluation of this Veteran's disabilities of cold injury residuals of each hand. 

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a rating in excess of 10 percent for each hand.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's right and left hand cold injury disabilities are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe his disability.  The Veteran's complaints of the loss of sense of touch and sensitivity to cold are explicitly included in the schedular rating criteria for residuals of cold injury.  See Diagnostic Code 7122, 38 C.F.R. § 4.104 (numbness, cold sensitivity and locally impaired sensation are listed criteria).  Thus, no extraschedular rating is warranted with respect to those complaints. 

As for the loss of strength and gripping ability, a note following the schedular criteria of Diagnostic Code 7122 provides that other disabilities that have been diagnosed as residuals effects of cold injury, such as Raynaud's phenomenon or muscle atrophy, should be separately evaluated.  38 C.F.R. § 4.133, Diagnostic Code 7122, Note (1).  As discussed above, not only has there been no diagnosis with respect to a weakness in his hands or inability to grip, the examiners have found no deficits with respect to these complaints at all.  As discussed above, given his past history of making inconsistent statements in trying to qualify for a higher rating, and the fact that the examiners consistently do not make objective findings to support his subjective complaints about his symptoms, the Board assigns little credibility to the Veteran's statements about his inability to lift or hold a paint brush. 

The credible evidence of the Veteran's disability picture was thus was adequately contemplated by the rating schedule, and no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating is warranted.  Thun, 22 Vet. App. at 118 (once the Board determined that the claimant's disability picture was not characterized as an unusual one, it did not err in concluding that he was not entitled to referral for an extraschedular rating). 

Lower Extremities

In September and December 2010, correspondence was received from the Veteran which has been construed as a higher rating for his cold injuries of the lower extremities.  

VA outpatient records revealed that the Veteran reported having to wear socks all the time and indicating that his feet were better during the summer time.  

In conjunction with his claim, the Veteran was afforded a VA examination in December 2010.  At that time, the Veteran exhibited normal gait and station.  Motor strength was 5/5 with normal tone, bulk, dexterity, and coordination.  Sensory was intact to vibration.  Temperature sense was hyper sensitive and hyperpathic in the feet.  There was no allodynia to fine touch.  Reflexes were 1-2+ and equal except absent ankle jerks.  Pulses were full with good capillary refill.  Skin was warm and dry and normal in color and consistency.  Despite the cold weather, there was no evidence of Raynaud's phenomenon.  Hair distribution was sparse in the lower extremities.  All the toenails were thickened and somewhat misshaped as well as infected with onychomycosis.  The examiner indicated that there were no motor or sensory deficits.  

The Veteran was again examined in February 2012.  It is apparent that this examiner did not believe the Veteran's report of the initial cold injury history that the Veteran provided that his lower extremities were blue from his toes to the knees (which is not shown in the historical record).  The examiner stated that this was not physiologic, that there was no history of skin desquamation requiring skin grafts, and that he Veteran returned to his military duties within one week.  The examiner felt that there was no significant residual functional debility secondary to cold injury.  

The Veteran was also examined in March 2012.  The examiner had the choice of stating that the Veteran had arthralgia or other pain, cold sensitivity, numbness, tissue loss, color changes, hyperhidrosis, locally impaired sensation, and nail abnormalities.  He indicated that the Veteran had arthralgia or other pain, nail abnormalities, and locally impaired sensation of the right lower extremity, and arthralgia or other pain, numbness, and nail abnormalities of the left lower extremity.  The Veteran had a normal gait and station with good tandem walk.  The Veteran refused to heel and toe walk.  Cranial nerves II through XII were intact.  Motor strength was no effort with normal tone, bulk, dexterity, and coordination.  Sensory was intact to fine touch, vibration, and position.  Temperature sense was decreased in a stocking distribution.  Reflexes were absent in the lower extremities.  The feet were cool, the pulses were poorly palpable with good capillary refill, and all but the great toenails were normal.  There was onychomycosis in the great toes.  There was normal hair distribution in the lower extremities.  The examiner stated that the Veteran had mild incomplete sensory loss in the feet due to polyneuropathy that was more likely due to diabetes than the cold injury and which would not affect employment.  The examiner stated that the onychomycosis of the great toenails could be due to the cold injury and would not prevent employment.  X-rays revealed mild degenerative joint disease of the feet, which was unlikely related to the cold injury, and which would not prevent employment.  The examiner further opined that he did not see evidence of Raynaud's syndrome on the examination, despite the cold feet.  

Diagnostic Code 7122 establishes a maximum disability evaluation of 30 percent.  A maximum rating of 30 percent rating is assigned for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions or osteoarthritis).  It therefore cannot serve as a basis upon which to assign the Veteran a higher rating, as he already is in receipt of this disability evaluation for both his right and left lower extremities.  

However, a separate rating, rather than a higher rating may still be appropriate.  As noted previously, Note 1 following Diagnostic Code 7122 provides that amputations of fingers or toes as well as complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy shall be rated under other Diagnostic Codes.  This Note further provides that other disabilities that may be diagnosed as the residual effects of the cold injury, such as Raynaud's phenomenon, muscle atrophy, etc. also shall be under other Diagnostic Codes unless they are used to support an evaluation under Diagnostic Code 7122.

Here, the Veteran does not have amputations of toes or complications such as squamous cell carcinoma.  The Veteran does have polyneuropathy, but the examiner attributed this impairment to the Veteran's diabetes.  The examiner indicated that the Veteran does not Raynaud's phenomenon, muscle atrophy, or other separately ratable disability.  Although the Veteran has onychomycosis, nail abnormalities are one of the bases used for assignment of the 30 percent rating.  To separately rate that impairment would be pyramiding.  38 C.F.R. § 4.14.  Note (1) provides that  disabilities that have been diagnosed as the residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., are to be rated separately, unless they are used to support a rating under Diagnostic Code 7122.  The nail changes are a supporting factor for the 30 percent rating.  Therefore, a separate rating is not for assignment.  

When either a claimant or the evidence of record suggests that a schedular rating may be inadequate, the Board must specifically adjudicate the issue of whether referral for an extraschedular rating is warranted.  See, e.g., Colayong v. West, 12 Vet. App. 524, 536 (1999).  In this case, the Veteran has suggested that a schedular rating may be inadequate.  

However, the Board finds that this claim need not be remanded to have the RO refer the Veteran's claim to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of an extraschedular rating.  The Board notes the above determination is based on application of pertinent provisions of the VA's Schedule for Rating Disabilities, and there is no showing that the Veteran's disability reflects so exceptional or so unusual a disability picture as to warrant the assignment of higher evaluation on an extraschedular basis. See 38 C.F.R. § 3.321.

The Veteran's symptoms of cold injury residuals to each lower extremity are squarely addressed by the 30 percent disability rating criteria.  Moreover, the Board observes that there is no showing the disability results in marked interference with employment.  The individual 30 percent ratings contemplate industrial impairment.  However, the evidence nevertheless shows that the Veteran was able to work as a self employed painter for years.  The record reflects that the Veteran has variously stated that he left his employment due to his hand problems, his feet problems, and his back problems.  

In particular, at a May 2004 VA examination, the Veteran reported that he had stopped working after he hurt his back and had resumed working when his back improved, in mid August 2003.  The Veteran originally indicated that cold injuries prevented work from 2002.  See VA Form 21-8940, dated March 200, and VA Form 21-4192, dated April 2005.  At his February 2006 hearing, the Veteran again reiterated that he last worked in 2002.  He attributed his work cessation to his cold injuries, stating that he could not use his hands properly (as indicated above) and because his feet were cold and aching.  Then, in November 2010, he stated that he stopped working in 2003.  See VA Form 21-8940, dated in November 2010.  

The Veteran's statements are contradictory.  This inconsistency casts doubt on the veracity of the Veteran's complaints of not being able to work, in part, due to his feet.  Further, the VA examiners have stated that the Veteran's cold injuries of the lower extremities do not impede all employment according to December 2010, February 2012, and March 2012 examination reports.  Overall, marked interference with employment is not shown.  Moreover, the record does not show that the lower extremity cold injuries have required any, let alone, frequent periods of hospitalization, or otherwise rendered impractical the application of the regular schedular standards.  Absent evidence of these factors, the criteria for submission for assignment of an extraschedular rating are not met.  Thus, a remand of these claims to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In sum, the evidence does not present such an exceptional disability picture that the available schedular evaluations for the service-connected lower extremity disabilities are inadequate; the schedular evaluations contemplate the Veteran's level of disability and symptomatology of each lower extremity and are adequate, and the rating schedule is adequate to evaluate the disability picture of each lower extremity in this case.  Thun, 22 Vet. App. at 118.



TDIU

The current claim for a TDIU was received in September 2010.  The pertinent information pertaining to that claim has been cited in conjunction with the increased rating claims above.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities - provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

If a Veteran does not meet these threshold minimum percentage standards set forth in 38 C.F.R. § 4.16(a), he still may be entitled to a TDIU on an extra-schedular basis, provided he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there is a need to discuss whether the standard delineated in the controlling regulations is an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  As further observed by VA's General Counsel, "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91.

A claim for a TDIU "presupposes that the rating for the [service-connected] condition is less than 100 [percent], and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a Veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  See also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); and Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

While the regulations do not define "substantially gainful employment," VA adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See, too, Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  In this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests an intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

But having said that, the record must reflect that circumstances, apart from 
nonservice-connected conditions and advancing age, place the Veteran in a different position than other Veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran is service-connected for cold injuries of the upper and lower extremities, as already noted.  The combined rating with the bilateral factor is 70 percent and has been 70 percent throughout the appeal period.  Since the disabilities are from a common etiology, the schedular criteria are met.  

The Veteran's most recent employment history was as a painter.  He was last employed in 2002-2003, although his statements regarding which year have not been consistent.  As indicated above, he has historically stated that his low back, cold injury to the feet, and cold injuries to the hands play roles in his inability to work.  In regard to the current appeal, he maintains that his overall cold injuries prevent gainful employment.  He asserts that he cannot use his hands properly due to motor deficits with gripping, holding, and weakness, as well as sensory deficits due to numbness, tingling, burning, and cold sensitivity.  His feet also negatively impact employment due to their cold sensitivity, aching, and their causing problems with climbing and standing.  

The medical evidence in this case uniformly indicates that the Veteran is able to work.  In that regard, there are three current medical opinions, dated in December 2010, February 2012, and March 2012, as also supported by an earlier March 2007 opinion.  The earlier March 2007 examiner stated that the Veteran did not have any motor or sensory deficits and was not unemployable.  The December 2010 examiner stated that the Veteran would have difficulty working outside in the winter (due to his reported cold sensitivity), but not in the warmer weather.  In addition, there were no deficits or problems that would preclude indoor or sedentary occupations.  The February 2012 examiner indicated that assuming the hypersensitivity to cold as related to cold injury, the Veteran would have difficulty working outside in the winter, but not in the warmer weather.  In addition, there were no deficits or problems that would preclude indoor or sedentary occupations.  The March 2012 examiner opined that outdoor work would be limited, but indoor work would not be limited.  

The Board recognizes that the Veteran was a painter by profession and painting outdoors in cold weather would not be compatible with his cold injury residuals.  However, at his hearing, the Veteran reported that he painted both indoors and outdoors, commercial and residential.  His contentions of not being able to perform his job duties were not limited to outdoor work, but rather were because he feels that he cannot paint due to motor and sensory deficits.  However, as set forth above in great detail, his statements are not entirely credible since he has been examined many times and he does not exhibit motor or sensory deficits of the hands.  For example, he is able to fully move his hands and grip with them.  His hands are normal temperature and color.  His assertions do not coordinate with the objective findings.  The objective findings are more probative due to the repeated testings, the findings themselves, and their inherent consistency over many years.  His feet do exhibit symptoms, but not at the level where they preclude employment.  

Rather, the Board finds that the Veteran's service-connected disabilities do not preclude him from engaging in substantially gainful employment.  A combined 70 percent rating contemplates impairment in the ability to perform employment.  However, "[t]he percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations."  38 C.F.R. § 4.1.  The Board believes that the VA Schedule for Rating Disabilities and the disability evaluation assigned to the Veteran's service-connected disabilities under that Schedule accurately reflect the Veteran's overall impairment to his earning capacity.  Several opinions have been obtained and they are all consistent in that regard.  The Board attaches the most probative value to these opinions, as they are well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  Thus, the most probative evidence establishes that the Veteran is not precluded from substantially gainful employment due to his cold injuries, and a TDIU rating is not warranted.

Finally, in evaluation a Veteran's level of disability compensation, the Board must consider whether he may be entitled to special monthly compensation (SMC) at the housebound rate.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011).

Entitlement to SMC at the "housebound" rate is shown when a veteran is actually housebound, or if the veteran has a single service-connected disability rated at 100 percent and additional service-connected disabilities resulting in a combined evaluation of 60 percent or more.  38 U.S.C.A. § 1114(s).  In this case neither of the threshold criteria is met, and entitlement to SMC at the housebound rate is not demonstrated.


ORDER

A disability rating in excess of 10 percent for residuals of cold injury to the right hand is denied.  

A disability rating in excess of 10 percent for residuals of cold injury to the left hand is denied.  

A disability rating in excess of 30 percent for residuals of cold injury to the right lower extremity is denied.  

A disability rating in excess of 30 percent for residuals of cold injury to the left lower extremity is denied.  

Entitlement to a TDIU is denied.  




____________________________________________
JOHN H.  NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


